 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                    ***
 6
      JUAN C. RIOS,                                        Case No. 2:17-cv-03074-RFB-BNW
 7
                             Plaintiff,
 8                                                         ORDER
            v.
 9
      ROMEO ARANAS, et al.,
10
                             Defendants.
11

12

13          This matter is before the court regarding the case-scheduling order. Under Local Rule 16-
14   1, in cases by inmates under 42 U.S.C. § 1983, the court typically enters a scheduling order
15   within 30 days after the first defendant answers or otherwise appears. Given that plaintiff Juan C.
16   Rios is represented by counsel in this case, the court will order the parties to meet and confer and
17   file a proposed discovery plan and scheduling order by November 10, 2019.
18          IT IS SO ORDERED.
19

20          DATED: October 18, 2019
21

22
                                                           BRENDA WEKSLER
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
